Exhibit 10.44

 

AMENDMENT AND WAIVER

 

This AMENDMENT AND WAIVER (this “Amendment”) dated as of November 3, 2005 (the
“Closing Date”) with respect to the Term Loan Agreement referenced below is
entered into among NAVIGANT INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined in the Term Loan Agreement referenced
below), the financial institutions from time to time party to the Term Loan
Agreement referenced below as Lenders (the “Lenders”) and Bank of America, N.A.,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

WITNESSETH

 

WHEREAS, pursuant to the Term Loan Credit Agreement (as amended, modified and
supplemented from time to time, the “Term Loan Agreement”) dated as of
August 29, 2005 among the Borrower, the Guarantors, the Lenders and the
Administrative Agent, the Lenders agreed to make extensions of credit to the
Borrower.

 

WHEREAS, the Borrower has requested that the Lenders (a) waive certain
cross-Events of Default from the Borrower’s failure to deliver the financial
statements and related reports required to be delivered on or before October 28,
2005 pursuant to that certain Consent dated as of September 30, 2005 between the
Borrower, the Guarantors, the Lenders identified therein and the Administrative
Agent (the “Existing Events of Default”) and (b) modify the Term Loan Agreement
in certain respects.

 

WHEREAS, the Required Lenders have agreed to do so, but only pursuant to the
terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Term Loan Agreement.

 

2. Limited Waiver. The Required Lenders hereby waive the Existing Events of
Default, provided that the foregoing limited waiver shall not be deemed to
modify or affect the obligations of the Borrower and the Guarantors to comply
with each and every other obligation under the Term Loan Agreement and the other
Loan Documents from and after the date hereof.

 

3. Amendments. The Term Loan Agreement is amended in the following respects:

 

3.1 Section 1.01 of the Term Loan Agreement is amended by restating the first
full paragraph thereof as follows:

 

Capitalized terms used in this Agreement (including in the Incorporated
Representations and the Incorporated Covenants) but not otherwise defined in
this Agreement shall have the meanings assigned to such terms in the Revolver
Credit Agreement as in effect on the Closing Date after giving effect to the
Amendment, Waiver and Consent dated as of the Closing Date with respect to the
Revolver Credit Agreement, the Second Amendment dated as of the Closing Date
with respect to the Revolver Credit Agreement and the Third Amendment and Waiver
dated as of November 3, 2005 with respect to the Revolver Credit Agreement (the
“Incorporated Terms”). In



--------------------------------------------------------------------------------

the event (i) of any amendment, modification, supplement or waiver after the
Closing Date of any of the defined terms in the Revolver Credit Agreement, such
amendment, modification, supplement or waiver shall be effective as to the
Incorporated Terms only to the extent the Required Lenders consent to such
amendment, modification, supplement or waiver in accordance with Section 11.01
or (y) that the Revolver Credit Agreement is repaid, restated, refinanced or
replaced after the date hereof, the Incorporated Terms shall be as in effect
immediately prior to such repayment, restatement, refinancing or replacement.

 

3.2 The definition of “Applicable Rate” in Section 1.01 of the Term Loan
Agreement is amended and restated as follows:

 

“Applicable Rate” means (i) for Eurodollar Rate Loans, four percent (4.0%) per
annum and (ii) for Base Rate Loans, three percent (3.0%) per annum.

 

3.3 Section 6.01 of the Term Loan Agreement is amended and restated in its
entirety to read as follows:

 

6.01 Incorporation of Representations and Covenants from Revolver Credit
Agreement.

 

Each of the representations and warranties contained in Article VI of the
Revolver Credit Agreement (the “Incorporated Representations”) as in effect on
the Closing Date after giving effect to the Amendment, Waiver and Consent dated
as of the Closing Date with respect to the Revolver Credit Agreement, the Second
Amendment dated as of the Closing Date with respect to the Revolver Credit
Agreement and the Third Amendment and Waiver dated as of November 3, 2005 with
respect to the Revolver Credit Agreement (collectively the “Amendments”) and
each of the covenants contained in Articles VII (other than Section 7.11) and
VIII of the Revolver Credit Agreement (the “Incorporated Covenants”) as in
effect on the Closing Date after giving effect to the Amendments are
incorporated herein by reference to the same extent and with the same effect as
if stated at length herein and shall inure to the benefit of the Administrative
Agent and the Lenders. Each of the Loan Parties (a) represents and warrants to
the Administrative Agent and each Lender that each of the Incorporated
Representations (other than the Waived Representations) is true and correct in
all material respects on and as of the Closing Date and (b) covenants and agrees
that, so long as any Lender shall have any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied, such Loan Party shall, and shall
cause each Subsidiary to, perform and observe each of the Incorporated Covenants
(for purposes of clarification, the Incorporated Covenants shall be subject to
the consents and waivers set forth in the Amendments). In the event (x) of any
amendment, modification, supplement or waiver after November 3, 2005 of any of
the representations and warranties contained in Article VI of the Revolver
Credit Agreement or any of the covenants contained in Article VII and VIII of
the Revolver Credit Agreement, such amendment, modification, supplement or
waiver shall be effective as to the Incorporated Representations or the
Incorporated Covenants only to the extent the Required Lenders consent to such
amendment, modification, supplement or waiver in accordance with Section 11.01
or (y) that the Revolver Credit Agreement is repaid, restated, refinanced or
replaced after the date hereof, the Incorporated Representations and the
Incorporated Covenants shall be as in effect immediately prior to such
repayment, restatement, refinancing or replacement.

 

4. Amendment Fee. On the date hereof, the Borrower shall pay to the
Administrative Agent for the ratable benefit of the Lenders executing this
Amendment an amendment fee in an amount equal to one-half of one percent (0.5%)
of the outstanding Term Loans (the “Amendment Fee”).

 

2



--------------------------------------------------------------------------------

5. Conditions Precedent. This Amendment shall become effective upon satisfaction
of each of the following conditions:

 

(a) receipt by the Administrative Agent of counterparts to this Amendment
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders;

 

(b) receipt by the Administrative Agent (or any Affiliate, as applicable) of the
Amendment Fee for the ratable benefit of the Lenders and any other reasonable
fees, costs and charges payable in connection with this Amendment; and

 

(c) receipt by the Administrative Agent of a fully executed and effective copy
of that certain Third Amendment and Waiver dated as of the Closing Date with
respect to the Revolver Credit Agreement.

 

6. Loan Document. This Amendment constitutes a “Loan Document” under the Term
Loan Agreement. From and after the date hereof, all references to the Term Loan
Agreement set forth in any other agreement or instrument shall, unless otherwise
specifically provided, be references to the Term Loan Agreement amended by this
Amendment and as may be further amended, modified, restated or supplemented from
time to time. This Amendment is limited as specified and shall not constitute or
be deemed to constitute an amendment, modification or waiver of any provision of
the Term Loan Agreement except as expressly set forth herein.

 

7. Representations and Warranties. Each of the Borrowers and the Guarantors
hereby represents and warrants that upon the effectiveness of this Amendment the
representations and warranties contained (or incorporated) in Section 6 of the
Term Loan Agreement and in each other Loan Document, as such representations and
warranties may be amended, modified, or waived in the Third Amendment and Waiver
dated as of November 3, 2005, are true and correct in all material respects on
and as of the date hereof as though made on and as of such date (except those
that expressly relate to an earlier period).

 

8. Reaffirmation of Guaranty. Each of the Guarantors (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Guarantor’s obligations under the Loan Documents.

 

9. Reaffirmation of Security Interests. Each of the Borrowers and the Guarantors
(a) affirms that each of the Liens granted in or pursuant to the Loan Documents
are valid and subsisting and (b) agrees that this Amendment shall in no manner
impair or otherwise adversely effect any of the Liens granted in or pursuant to
the Loan Documents.

 

10. No Other Changes. Except as expressly modified hereby, all of the terms and
provisions of the Term Loan Agreement and the Loan Documents shall remain in
full force and effect. Nothing contained in this Amendment (a) shall be
construed to imply a willingness on the part of the Lenders to grant any similar
or future amendment of any of the terms and conditions of the Term Loan
Agreement, and (b) shall in any way prejudice, impair or effect any rights or
remedies of the Lenders under the Term Loan Agreement.

 

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

 

3



--------------------------------------------------------------------------------

12. Fees and Expenses. Upon demand therefore, the Borrower agrees to reimburse
the Administrative Agent for all fees and expenses incurred by or otherwise
payable to the Administrative Agent (including the reasonable fees and expenses
of counsel to the Administrative Agent) incurred in connection with the
negotiation, documentation and preparation of this Amendment.

 

13. Release. In consideration of the willingness of the Administrative Agent and
the Lenders to enter into this Amendment, the Borrower and the Guarantors
unconditionally release, waive and forever discharge all claims, offsets, causes
of action, suits or defenses of any kind whatsoever (if any), against the
Administrative Agent, the Lenders and each of their respective directors,
officers, employees or agents, with respect to any condition, act, omission or
event arising in connection with the Term Loan Agreement and this Amendment.

 

14. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of North Carolina.

 

15. Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

 

16. Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto.

 

17. Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

 

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

BORROWER:

     

NAVIGANT INTERNATIONAL, INC., a Delaware corporation

            By:   /s/    JOHN S. COFFMAN                    

Name:

  John Coffman            

Title:

  Senior Vice President and Chief Accounting Officer                  

GUARANTORS:

      NAVIGANT INTERNATIONAL/NORTH CENTRAL, INC., an Illinois corporation      
     

NAVIGANT INTERNATIONAL/SOUTHWEST, LLC,

a Delaware limited liability company

CORNERSTONE ENTERPRISES, INC., a Massachusetts corporation

ENVISION VACATIONS, INC., a Michigan corporation

NAVIGANT INTERNATIONAL/SOUTHEAST, INC., a North Carolina corporation

NAVIGANT INTERNATIONAL/NORTHWEST, INC., a Washington corporation

NAVIGANT INTERNATIONAL/NORTHEAST, INC., a Connecticut corporation

NAVIGANT INTERNATIONAL U.K. HOLDINGS, INC., a Delaware corporation

NAVIGANT CRUISE CENTER, INC., a Delaware corporation

NAVIGANT INTERNATIONAL/ROCKY MOUNTAIN, INC.,

a Colorado corporation

SCHEDULED AIRLINES TRAFFIC OFFICES, INC., a Delaware corporation

PASSAGE INTERNATIONAL, INC., an Oregon corporation

INCENTIVE CONNECTIONS, INC., a New Jersey corporation

            By:   /s/    JOHN S. COFFMAN                    

Name:

  John Coffman            

Title:

  Vice President            

NAVIGANT INTERNATIONAL/SOUTH CENTRAL, LP,

           

a Texas limited partnership

           

By:

 

ATLAS TRAVEL GP, INC., a Texas corporation

            By:   /s/    JOHN S. COFFMAN                    

Name:

  John Coffman            

Title:

  Vice President            

NORTHWESTERN TRAVEL SERVICE, LP, a Minnesota limited partnership

           

By:

 

NWT Newco, Inc., an Illinois corporation, General Partner

            By:   /s/    JOHN S. COFFMAN                    

Name:

  John Coffman            

Title:

  Vice President

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE

     

BANK OF AMERICA, N.A.,

AGENT:

     

as Administrative Agent

            By:   /s/    MOLLIE S. CANUP                    

Name:

  Mollie S. Canup            

Title:

  Vice President

LENDER:

     

BANK OF AMERICA, N.A.,

       

as a Lender, L/C Issuer and Swing Line Lender

            By:   /s/    BRYAN A. SMITH                    

Name:

  Bryan A. Smith            

Title:

  Vice President        

U.S. BANK NATIONAL ASSOCIATION

            By:   /s/    THOMAS MCCARTHY                    

Name:

  Thomas McCarthy            

Title:

  Vice President        

KEY BANK, N.A.

            By:   /s/    JEANETTE GANOUSIS                    

Name:

  Jeannette Ganousis            

Title:

  Senior Vice President        

THE BANK OF NOVIA SCOTIA

            By:   /s/    JOHN QUICK                    

Name:

  John Quick            

Title:

  Managing Director        

LASALLE BANK NATIONAL ASSOCIATION

            By:   /s/    NATE PALMER                    

Name:

  Nate Palmer            

Title:

  Vice President        

WELLS FARGO BANK, NATIONAL ASSOCIATION

            By:   /s/    CATHERINE M. JONES                    

Name:

  Catherine M. Jones            

Title:

  Vice President        

JPMORGAN CHASE BANK, N.A. SUCCESSOR BY MERGER TO:

       

BANK ONE, NA, SUCCESSOR BY MERGER TO:

       

BANK ONE, COLORADO, N.A.

            By:   /s/    C. DIANNE WOOLEY                    

Name:

  C. Diane Wooley            

Title:

  Vice President